DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 6/13/22, are acknowledged.
	Claims 23, 26-27, 29, 32, 36, 54, have been amended.
Claims 1-3, 5, 7, 19, 23, 26-27, 29, 32, 36-37, 42, 44-45, 47-48, 52, 54, 56, 59-60, and 62 are pending.
Claims 37, 42, 44-45, 52 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected inventions.
     	Claims 1-3, 5, 7, 19, 23, 26-27, 29, 32, 36, 47-48, 54, 56, 59-60, and 62 are being acted upon.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-3, 5, 7, 19, 23, 26-27, 29, 32, 36, 47-48, 54, 56, 59-60, and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012079000 (of record), in view of WO2010/043721, Rao et al., 2011 and Han et al., 2013.
WO2012079000 teaches a method of treating cancer comprising administering to the subject a population of T cell immune effector cells engineered to express a CAR.  WO2012079000 teaches that CAR has an antigen binding scFV specific for tumor antigens such as CD19, MAGE, or NY-ESO, a transmembrane domain, and intracellular signaling domains from CD3 zeta and 4-1BB (see page 4 and 13, in particular). WO2012079000 teaches treating a human subject (See page 52). WO2012079000 teaches that the T cells are administered in conjunction (e.g. before, simultaneously, or following) any number of other relevant treatment modalities (see page 54-55, in particular). WO2012079000 teaches treating hematological malignancies, such as CLL, as well as solid tumors like lung cancer (see pages 50-52, in particular). WO2012079000 teaches a CD19 ScFV of SEQ ID NO: 20 which comprises a sequence of SEQ ID NO: 957 of the instant application (see pages 87-88, in particular). WO2012079000 teaches a transmembrane domain of SEQ ID NO: 22, which is identical to SEQ ID NO: 12 of the instant application, except for deletion of two amino acids, i.e. having 2 modifications to SEQ ID NO: 12 (see pages 87-88, in particular). WO2012079000 teaches 4-1BB with a sequence of SEQ ID NO: 23, which is identical to SEQ ID NO: 14 of the instant application (see pages 87-88, in particular).
WO2012079000 do not teach administering an LSD1 inhibitor.
WO2010/043721 teaches LSD1 small molecule inhibitors including rel-N-[(1R,2S)-2-Phenylcyclopropyl]-4-Piperidinamine.  WO2010/043721 teaches that the inhibitors cause re-expression of genes aberrantly silenced in cancer cells, and that the inhibitors can be administered to a subject for treatment of cancers (see pages 3, 5-6, 24-25, in particular). 
Additionally, Han et al. teaches LSD1 inhibitors can inhibit cancer cell proliferation, as well as activate silenced gene for treatment of cancers (see page 8, in particular).  Han teaches that said inhibitors can upregulate tumor antigen expression which suggests it would be favorable when combining said inhibitors with therapies directed against tumor antigens for treatment, and that amplifying the immunogenicity of tumor cells by increasing said antigen expression could increase the likelihood of tumor cell recognition and elimination by the immune system (see page 8, in particular).  Han teaches treatment with said inhibitors will thus have the potential to prime cells for further immunotherapy (see page 9, in particular). Likewise, Rao et al. teach that inhibition of KDM1 (i.e. LSD1) can increase expression of cancer antigens and is useful as an adjunct therapy to adoptive cancer immunotherapy since it can facilitate recognition of tumor cells by T cells (see abstract and page 4203, in particular).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to further administer a LSD1 inhibitor, as taught by Han, Rao and WO2010/043721, in the method of CAR T cell cancer immunotherapy as taught in WO201207900. The ordinary artisan at the time the invention was made would have been motivated to do so, and have a reasonable expiation of success, since Han, Rao, and WO2010/043721 teach that said LSD1 inhibitors activate silenced genes in cancer cells, increase cancer antigen expression, inhibit cancer cell proliferation, and are useful adjunct therapies for adoptive cancer immunotherapy since they will amplifying the immunogenicity of tumor cells and increase tumor cell recognition by T cells. Furthermore, it would be obvious to administer the LSD1 inhibitor before the CAR therapy, and maintain the inhibitor during CAR therapy to ensure that silenced genes are expressed and remain so during the course of CAR T cell therapy.  This would result in contact of the admisntered T cells with the co-administered LSD1 inhibitor in vivo. Furthermore, administration of an LSD1 inhibitor in vivo would also contact endogenous T cells and increasing a proportion of naïve T cells in vivo would merely be a latent property of LSD1 inhibitor administration as taught by WO2010/043721. 
	Applicant’s arguments filed 6/13/22 have been fully considered, but they are not persuasive.
	Applicant argues that the cited references do not teach any effect of the LSD1 inhibitor on CART cells, and that there would be concern that co-administration of LSD1 inhibitor might inhibit CART cell proliferation, or expression of CART transgene, and there would be no motivation to apply CART cells with an LSD1 inhibitor with a reasonable expectation of success.
	As an initial matter, at least claim 1 recites no limitations regarding any effect of an LSD1 inhibitor on a CAR T cell, and encompass administration of the LSD1 inhibitor separately, before the CAR T cell.  
Regardless, as noted above, the ordinary artisan would also be motivated to further co-administer the LSD1 inhibitor and CAR T cell in order to  maintain the inhibitor during CAR therapy to ensure that silenced genes are expressed and remain so during the course of CAR T cell therapy.  The ordinary artisan would have a reasonable expectation of success, since Han et al. teaches LSD1 inhibitors can inhibit cancer cell proliferation, as well as activate silenced gene for treatment of cancers (see page 8, in particular).  Han teaches that said inhibitors can upregulate tumor antigen expression which suggests it would be favorable when combining said inhibitors with therapies directed against tumor antigens for treatment, and that amplifying the immunogenicity of tumor cells by increasing said antigen expression could increase the likelihood of tumor cell recognition and elimination by the immune system (see page 8, in particular). Likewise, Rao et al. teach that inhibition of KDM1 (i.e. LSD1) can increase expression of cancer antigens and is useful as an adjunct therapy to adoptive cancer immunotherapy since it can facilitate recognition of tumor cells by T cells.
Applicant further argues that the instant specification shows superior performance in Example 4, wherein LSD1 inhibition enhances proliferative capacity of CART cells. 
To the extent Applicant is arguing unexpected results, it is noted that unexpected results must be commensurate in scope with the claims.  The asserted unexpected results are an in vitro analysis of T cells treated with specific inhibitors, such as an shRNA targeting LSD1. In contrast, the present claims are directed to an in vivo method and encompass any inhibitor. 

Claim 1-3, 5, 7, 19, 23, 26-27, 29, 32, 36, 47-48, 54, 56, 59-60, and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012079000 (of record), in view of WO2010/043721,Chmielewski et al., 2012, and Liu et al., 2014.
WO2012079000 teaches a method of treating cancer comprising administering to the subject a population of T cell immune effector cells engineered to express a CAR.  WO2012079000 teaches that CAR has an antigen binding scFV specific for tumor antigens such as CD19, MAGE, or NY-ESO, a transmembrane domain, and intracellular signaling domains from CD3 zeta and 4-1BB (see page 4 and 13, in particular). WO2012079000 teaches treating a human subject (See page 52). WO2012079000 teaches that the T cells are administered in conjunction (e.g. before, simultaneously, or following) any number of other relevant treatment modalities (see page 54-55, in particular). WO2012079000 teaches treating hematological malignancies, such as CLL, as well as solid tumors like lung cancer (see pages 50-52, in particular). WO2012079000 teaches a CD19 ScFV of SEQ ID NO: 20 which comprises a sequence of SEQ ID NO: 957 of the instant application (see pages 87-88, in particular). WO2012079000 teaches a transmembrane domain of SEQ ID NO: 22, which is identical to SEQ ID NO: 12 of the instant application, except for deletion of two amino acids, i.e. having 2 modifications to SEQ ID NO: 12 (see pages 87-88, in particular). WO2012079000 teaches 4-1BB with a sequence of SEQ ID NO: 23, which is identical to SEQ ID NO: 14 of the instant application (see pages 87-88, in particular).
WO2012079000 do not teach administering an LSD1 inhibitor.
WO2010/043721 teaches LSD1 small molecule inhibitors including and rel-N-[(1R,2S)-2-Phenylcyclopropyl]-4-Piperidinamine.  WO2010/043721 teaches that the inhibitors cause re-expression of genes aberrantly silenced in cancer cells, and that the inhibitors can be administered to a subject for treatment of cancers (See pages 3, 5-6, 24-25, in particular). 
Liu et al. teach that LSD1 inhibition also increases the ratio of IFN-gamma to IL-4 production by T cells and polarizes T cell responses towards TH1 phenotype.
Chmeileski et al. teach that IFN-gamma production by CAR T cells is important for anti-tumor immune responses, and that maintaining polarization of TH1 responses in vivo is important in improving anti-tumor immune responses and inhibiting dysfunctional and immunosuppressive Th2 responses.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to further administer a LSD1 inhibitor, as taught by WO2010/043721, in the method of CAR T cell cancer immunotherapy as taught in WO201207900. The ordinary artisan at the time the invention was made would have been motivated to do so, and have a reasonable expiation of success, since Chmeilewski et al. and Liu et al. teach that doing so would enhance anti-tumor immunity by maintaining polarization toward TH1 response, while suppressing TH2 responses. Furthermore, it would be obvious to administer the LSD1 inhibitor before the CAR therapy, and maintain the inhibitor during CAR therapy to ensure that TH1 polarization is maintained during the course of CAR T cell therapy.  This would result in contact of the admisntered T cells with the co-administered LSD1 inhibitor in vivo. Furthermore, administration of an LSD1 inhibitor in vivo would also contact endogenous T cells and increasing a proportion of naïve T cells in vivo would merely be a latent property of LSD1 inhibitor administration. 
Applicant’s arguments filed 6/13/22 have been fully considered, but they are not persuasive.
Applicant argues that Liu analyzes the effect of LSD1 inhibitors on CD4 T cells and not on cytotoxic T cells or cytotoxic CAR T Cells. 
The present claims do not even require cytotoxic T cells but encompass any immune effector cells o, any T cells, as recited in claim 19. For example, WO201207900 teaches CAR T cells that are CD4+ T cells, and the ordinary artisan would be motivated to further LSD1 inhibitor to increase Th1 response of said T cells for the reasons set forth above.  Regardless, the ordinary artisan would also expect a similar effect in cytolytic T cells which also produce IFN-gamma (see Chmielewski).
Applicant further argues that Liu does not measure IFN-gamma protein levels, nor does the reference suggest that it would apply to CAR T cells.
Liu does teach measuring IFN-gamma protein levels (see page 592, right column, wherein IFN-gamma is increased as measured by flow cytometry, which measure as protein level). Regardless, the expression of mRNA would be expected to correlate to increased protein expression. Furthermore, the ordinary artisan would expect to achieve the same effect in CAR T cells of WO201207900, and additionally, Chmeileski et al. teach that IFN-gamma production by CAR T cells is important for anti-tumor immune responses, and that maintaining polarization of TH1 responses in vivo is important.
Applicant argues that Chmeileski does not teach whether LSD1 inhibitors would affect the performance of CART cells. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3, 5, 7, 19, 23, 26-27, 29, 32, 36, 47-48, 54, 56, 59-60, and 62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5, 7-8, 12-13, 19, 21, 24-25, 37, 30, 34-35, 40, 42-43, 45-46, 5059-60, 62 of copending Application No. 16/338,085 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘085 publication claims a method of treating cancer comprising administering to a subject an LSD1 inhibitor and a population of immune effector cells engineered to express a CAR.  The ‘085 application claims administering of the inhibitor, before, concurrently, and after, increasing proportion of naïve T cells, LSD1 small molecule inhibitor identical to those recited in the instant claims, the use of T cells an immune effector cells, and CAR constructs having the same sequences as those of the instant claims, and treating a human subject with the same cancers as recited in the present claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Applicant argues that the present application is earlier filed and the rejection should be withdrawn.
The double patenting rejection is to be withdrawn when it is the only grounds remaining, and in the instant case the claims stand rejected on other grounds and therefore the rejection is maintained. 

No claim is allowed. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644